
	

113 HR 243 IH: Bowles-Simpson Plan of Lowering America’s Debt Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 243
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Oversight and Government
			 Reform, House
			 Administration, Rules, and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To adopt the seven immediate reforms recommended by the
		  National Commission on Fiscal Responsibility and Reform to reduce spending and
		  make the Federal Government more efficient.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited
			 as the Bowles-Simpson Plan of Lowering
			 America’s Debt Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reduced expenditures
					Sec. 101. Reduction in appropriations to the White House and
				Congress.
					Sec. 102. Denial of certain annual pay adjustments for Members
				of Congress.
					Sec. 103. Pay freeze for Federal employees.
					Sec. 104. Reduction in Federal workforce.
					Sec. 105. Reduction in Government travel costs.
					Sec. 106. Limitation on Government printing costs.
					Sec. 107. Reduction in Federal vehicle costs.
					Sec. 108. Sale of excess Federal property.
					Sec. 109. Prohibition on earmarks.
					Title II—Tax Reform
					Sec. 200. Amendment of 1986 Code.
					Subtitle A—Tax rates
					Sec. 201. Individual rates.
					Sec. 202. Repeal of alternative minimum tax on
				individuals.
					Sec. 203. Permanent repeal of personal exemption
				phaseout.
					Sec. 204. Permanent repeal of phaseout of overall limitation on
				itemized deductions.
					Sec. 205. Corporate income tax rate reduced to flat rate of 20
				percent.
					Sec. 206. Renewed temporary dividends received
				deduction.
					Subtitle B—Elimination of tax expenditures
					Sec. 211. Termination of credit for increasing research
				activities.
					Sec. 212. Termination of deduction for intangible drilling and
				development costs.
					Sec. 213. Repeal of domestic production activities deduction
				with respect to production of coal, lignite, or oil shale.
					Sec. 214. Repeal percentage depletion for oil and natural gas
				wells.
					Sec. 215. Termination of credit for electricity produced from
				certain renewable resources.
					Sec. 216. Termination of energy credit.
					Sec. 217. Repeal of credit for alcohol used as
				fuel.
					Sec. 218. Repeal of credit for alcohol fuel, biodiesel, and
				alternative fuel mixtures.
					Sec. 219. Repeal of credit for biodiesel and renewable diesel
				used as fuel.
					Sec. 220. Repeal of credit for certain plug-in electric
				vehicles.
					Sec. 221. Early termination of credit for qualified fuel cell
				motor vehicles.
					Sec. 222. Repeal of deduction for energy conservation subsidies
				provided by public utilities.
					Sec. 223. Repeal of qualifying advanced coal project
				credit.
					Sec. 224. Repeal of qualifying gasification project
				credit.
					Sec. 225. Repeal of special allowance for cellulosic biofuel
				plant property.
					Sec. 226. Repeal of election to expense certain
				refineries.
					Sec. 227. Repeal of 2-year amortization of geological and
				geophysical expenditures.
					Sec. 228. Repeal of deduction for energy efficient commercial
				building property.
					Sec. 229. Repeal of credit for construction of new energy
				efficient homes.
					Sec. 230. Repeal of credit for energy efficient
				appliances.
					Sec. 231. Repeal of credit for residential energy efficient
				property.
					Sec. 232. Repeal of advanced energy project credit.
					Sec. 233. Repeal of credit for carbon dioxide
				sequestration.
					Sec. 234. Repeal of low-income housing credit.
					Sec. 235. Repeal of Hope and Lifetime Learning
				Credits.
					Sec. 236. Repeal of work opportunity tax credit.
					Sec. 237. Repeal of credit for expenses for household and
				dependent care services necessary for gainful employment.
					Sec. 238. Repeal of credit for adoption expenses.
					Sec. 239. Repeal of credit for expenditures to provide access
				to disabled individuals.
					Sec. 240. Repeal of earned income tax credit.
					Sec. 241. Repeal of energy conservation subsidies provided by
				public utilities.
					Sec. 242. Repeal of election to expense certain refinery
				property.
					Sec. 243. Repeal of deduction for endangered species recovery
				expenditures.
					Sec. 244. Repeal of exclusion of cancellation of indebtedness
				income of solvent farmers.
					Sec. 245. Repeal of alternative minimum tax treatment of
				certain property and casualty insurance companies.
					Sec. 246. Repeal of small life insurance company
				deduction.
					Sec. 247. Termination of $25,000 exemption from passive loss
				rules for rental real estate activities.
					Sec. 248. Repeal of discharge of indebtedness
				exclusion.
					Sec. 249. Repeal of certain exceptions for imputed interest
				rules.
					Sec. 250. Termination of partial exclusion for gain from
				certain small business stock.
					Sec. 251. Termination of treatment of losses on small business
				stock as ordinary.
					Sec. 252. Repeal of student loan interest
				deduction.
					Sec. 253. Repeal of deduction of tuition and related
				expenses.
					Sec. 254. Repeal of gross income exclusion for United States
				savings bonds used to pay higher education expenses.
					Sec. 255. Elimination of personal exemption for students age 19
				and older.
					Sec. 256. Elimination of above the line deduction for certain
				expenses of elementary and secondary school teachers.
					Sec. 257. Elimination of gross income exclusion for discharge
				of certain student loan debt.
					Sec. 258. Repeal of exclusion from gross income for rental
				value of parsonages.
					Sec. 259. Repeal of exclusion from gross income for benefits
				provided to volunteer firefighters and emergency medical
				responders.
					Sec. 260. Repeal of special treatment of Blue Cross and Blue
				Shield organizations, etc.
					Sec. 261. Sense of the House regarding a territorial tax
				system.
					Subtitle C—Phaseout of Tax Expenditures
					Sec. 271. Five-year phaseout of certain tax
				expenditures.
					Subtitle D—Special Status
					Sec. 381. Termination of qualified energy conservation
				bonds.
					Sec. 382. Termination of new clean renewable energy
				bonds.
					Sec. 383. Termination of exempt facility bond treatment for
				water, sewage, and solid waste facilities.
					Sec. 384. Termination of expensing and amortization of
				reforestation expenditures and expensing of timber-growing costs.
					Sec. 385. Termination of deferral of gain on sales of stock in
				agricultural refiners and processors to eligible farm cooperatives.
					Sec. 386. Termination of election to expense certain
				depreciable business assets.
					Sec. 387. Termination of qualified small issue
				bonds.
					Sec. 388. Termination of exempt facility bond treatment for
				qualified highway or surface freight transfer facilities.
					Sec. 389. Termination of exempt facility bond treatment for
				airports, docks, and wharves.
					Sec. 390. Termination of tribal economic development
				bonds.
					Sec. 391. Termination of exclusion from gross income of United
				States savings bonds interest used to pay higher education
				expenses.
					Sec. 392. Termination of qualified zone academy
				bonds.
					Sec. 393. Termination of exempt facility bond treatment for
				qualified public educational facilities.
					Sec. 394. Termination of hospital bonds.
				
			IReduced
			 expenditures
			101.Reduction in
			 appropriations to the White House and Congress
				(a)Appropriations
			 to the White HouseNotwithstanding any other provision of law,
			 the total amount of funds appropriated to the appropriations account under the
			 heading The White
			 House under the heading EXECUTIVE OFFICE OF THE PRESIDENT AND FUNDS
			 APPROPRIATED TO THE PRESIDENT for each of fiscal years
			 2014 through 2018 may not exceed 85 percent of the total amount of funds
			 appropriated to that account for fiscal year 2013.
				(b)Appropriations
			 to CongressNotwithstanding any other provision of law, the total
			 amount of funds appropriated under the headings SENATE and
			 HOUSE OF
			 REPRESENTATIVES for each of fiscal years 2014 through
			 2018 may not exceed 85 percent of the total amount of funds appropriated under
			 those headings for fiscal year 2013.
				102.Denial of
			 certain annual pay adjustments for Members of CongressNotwithstanding any other provision of law,
			 no adjustment shall be made under section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) during fiscal year 2014, 2015, or
			 2016.
			103.Pay freeze for
			 Federal employees
				(a)In
			 generalSection 147 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242; 5 U.S.C. 5303 note),
			 as amended by section 114(a) of the Continuing Appropriations Resolution, 2013
			 (Public Law 112–175; 126 Stat. 1316) is amended—
					(1)in subsection
			 (b)(1), by striking the matter after ending on and before
			 shall be made and inserting December 31, 2015;
			 and
					(2)in subsection (c), by striking the matter
			 after ending on and before no senior executive
			 and inserting December 31, 2015.
					(b)Elimination of
			 delayed adjustmentSection 114(b) of the Continuing
			 Appropriations Resolution, 2013 is repealed.
				104.Reduction in
			 Federal workforce
				(a)DefinitionFor
			 the purpose of this section—
					(1)the term
			 total number of Federal employees means the total number of
			 Federal employees in all agencies;
					(2)the term
			 Federal employee means an employee as defined by section 2105 of
			 title 5, United States Code; and
					(3)the term
			 agency means an Executive agency as defined by section 105 of
			 title 5, United States Code, excluding the Government Accountability
			 Office.
					(b)LimitationThe
			 President, through the Office of Management and Budget (in consultation with
			 the Office of Personnel Management), shall take appropriate measures to ensure
			 that, effective beginning in fiscal year 2017, the total number of Federal
			 employees (as determined under subsection (c)) shall not exceed 90 percent of
			 the total number of Federal employees as of September 30, 2013 (as so
			 determined).
				(c)Monitoring and
			 notificationThe Office of Management and Budget (in consultation
			 with the Office of Personnel Management)—
					(1)shall continuously
			 monitor all agencies and make a determination, as of September 30, 2013, and
			 the last day of each quarter of each fiscal year beginning thereafter, as to
			 whether or not the total number of Federal employees exceeds the maximum number
			 allowable under subsection (b); and
					(2)whenever a
			 determination under paragraph (1) is made that the total number of Federal
			 employees exceeds the maximum number allowable under subsection (b), shall
			 provide written notice to that effect to the President and Congress within 14
			 days after the last day of the quarter to which such determination
			 relates.
					(d)ComplianceWhenever,
			 with respect to the quarter ending on September 30, 2016, or any subsequent
			 quarter, the Office of Management and Budget provides written notice under
			 subsection (c)(2) that the total number of Federal employees exceeds the
			 maximum number allowable under subsection (b), no agency may thereafter appoint
			 any employee to fill any vacancy within such agency until the Office of
			 Management and Budget provides written notice to the President and Congress of
			 a determination under subsection (c)(1) that the total number of Federal
			 employees no longer exceeds the maximum number allowable under subsection (b).
			 Any notice under the preceding sentence shall be provided within 14 days after
			 the last day of the quarter to which the determination relates.
				(e)Waiver
					(1)EmergenciesThis
			 section may be waived upon a determination by the President that—
						(A)the existence of a
			 state of war or other national security concern so requires; or
						(B)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
						(2)Agency
			 efficiency or critical missionThis section may be waived, with respect to
			 a particular position or category of positions in an agency, upon a
			 determination by the President that the efficiency of the agency or the
			 performance of a critical agency mission so requires.
					(f)Replacement
			 rateTo the extent necessary to achieve the workforce reduction
			 required by subsection (b), the Office of Management and Budget (in
			 consultation with the Office of Personnel Management) shall take appropriate
			 measures to ensure that agencies shall appoint no more than 1 employee for
			 every 3 employees retiring or otherwise separating from Government service
			 after the date of the enactment of this Act. This subsection shall cease to
			 apply after September 30, 2016.
				(g)Counting
			 ruleFor purposes of this section, any determination of the
			 number of employees in an agency shall be expressed on a full-time equivalent
			 basis.
				(h)Limitation on
			 procurement of service contractsThe President, through the
			 Office of Management and Budget (in consultation with the Office of Personnel
			 Management), shall take appropriate measures to ensure that there is no
			 increase in the procurement of service contracts by reason of the enactment of
			 this Act, except in cases in which a cost comparison demonstrates that such
			 contracts would be to the financial advantage of the Government.
				105.Reduction in
			 Government travel costs
				(a)DefinitionIn
			 this section, the term agency means an executive agency as defined
			 under section 105 of title 5, United States Code.
				(b)ReductionNotwithstanding
			 any other provision of law, the total amount of funds appropriated to the
			 appropriations account providing for travel expenses for each agency for each
			 of fiscal years 2014, 2015, 2016, 2017, and 2018 may not exceed 80 percent of
			 the total amount of funds appropriated to each of those appropriations accounts
			 for fiscal year 2013.
				106.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
				(1)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2014, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in areas
			 with limited internet access or use continue to remain available;
				(2)establish
			 government-wide Federal guidelines on employee printing;
				(3)issue on the
			 Office of Management and Budget's public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually; and
				(4)issue guidelines
			 requiring every department, agency, commission or office to list at a prominent
			 place near the beginning of each publication distributed to the public and
			 issued or paid for by the Federal Government—
					(A)the name of the
			 issuing agency, department, commission or office;
					(B)the total number
			 of copies of the document printed;
					(C)the collective
			 cost of producing and printing all of the copies of the document; and
					(D)the name of the
			 firm publishing the document.
					107.Reduction in
			 Federal vehicle costsNotwithstanding any other provision of law,
			 for fiscal year 2014 and each fiscal year thereafter, the amount made available
			 to the General Services Administration for the acquisition of new vehicles for
			 the Federal fleet shall not exceed an amount equal to 80 percent of the amount
			 made available for the acquisition of those vehicles for fiscal year
			 2012.
			108.Sale of excess
			 Federal property
				(a)In
			 generalChapter 5 of subtitle I of title 40, United States Code,
			 is amended by adding at the end the following:
					
						VIIExpedited
				disposal of real property
							621.DefinitionsIn this subchapter:
								(1)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.
								(2)Landholding
				agencyThe term landholding agency means a
				landholding agency (as defined in section 501(i) of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11411(i))).
								(3)Real
				property
									(A)In
				generalThe term real property means—
										(i)a
				parcel of real property under the administrative jurisdiction of the Federal
				Government that is—
											(I)excess;
											(II)surplus;
											(III)underperforming;
				or
											(IV)otherwise not
				meeting the needs of the Federal Government, as determined by the Director;
				and
											(ii)a
				building or other structure located on real property described in clause
				(i).
										(B)ExclusionThe
				term real property excludes any parcel of real property, and any
				building or other structure located on real property, that is to be closed or
				realigned under the Defense Authorization Amendments and Base Closure and
				Realignment Act (10 U.S.C. 2687 note; Public Law 100–526).
									622.Disposal
				program
								(a)In
				generalExcept as provided in subsection (e), the Director shall,
				by sale or auction, dispose of a quantity of real property with an aggregate
				value of not less than $100,000,000 that, as determined by the Director, is not
				being used, and will not be used, to meet the needs of the Federal Government
				for the period of fiscal years 2014 through 2019.
								(b)RecommendationsThe
				head of each landholding agency shall recommend to the Director real property
				for disposal under subsection (a).
								(c)Selection of
				propertiesAfter receiving recommendations of candidate real
				property under subsection (b), the Director—
									(1)with the
				concurrence of the head of each landholding agency, may select the real
				property for disposal under subsection (a); and
									(2)shall notify the
				recommending landholding agency head of the selection of the real
				property.
									(d)WebsiteThe
				Director shall ensure that all real properties selected for disposal under this
				section are listed on a website that shall—
									(1)be updated
				routinely; and
									(2)include the
				functionality to allow any member of the public, at the option of the member,
				to receive updates of the list through electronic mail.
									(e)Transfer of
				propertyThe Director may transfer real property selected for
				disposal under this section to the Department of Housing and Urban Development
				if the Secretary of Housing and Urban Development determines that the real
				property is suitable for use in assisting the
				homeless.
								.
				(b)Technical and
			 Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:
					
						
							SUBCHAPTER VII—Expedited disposal of real
				property
							Sec. 621. Definitions.
							Sec. 622. Disposal
				program.
						
						.
				109.Prohibition on
			 earmarksSection 312 of the
			 Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
				
					(g)Prohibition on
				earmarks
						(1)Bills and joint
				resolutions
							(A)In
				generalIt shall not be in order in the Senate or the House of
				Representatives to consider a bill, resolution, or amendment that includes an
				earmark, limited tax benefit, or limited tariff benefit.
							(B)ProcedureIn
				the Senate, a point of order under this paragraph may be raised by a Senator as
				provided in section 313(e) of the Congressional Budget Act of 1974.
							(2)Conference
				report
							(A)In
				generalIt shall not be in order in the Senate or the House of
				Representatives to vote on the adoption of a report of a committee of
				conference if the report includes an earmark, limited tax benefit, or limited
				tariff benefit.
							(B)ProcedureWhen
				the Senate is considering a conference report on, or an amendment between the
				Houses in relation to, an appropriation Act, upon a point of order being made
				by any Senator pursuant to this paragraph, and such point of order being
				sustained, such material contained in such conference report shall be deemed
				stricken, and the Senate shall proceed to consider the question of whether the
				Senate shall recede from its amendment and concur with a further amendment, or
				concur in the House amendment with a further amendment, as the case may be,
				which further amendment shall consist of only that portion of the conference
				report or House amendment, as the case may be, not so stricken. Any such motion
				in the Senate shall be debatable under the same conditions as was the
				conference report. In any case in which such point of order is sustained
				against a conference report (or Senate amendment derived from such conference
				report by operation of this subsection), no further amendment shall be in
				order.
							(3)WaiverAny
				Senator may move to waive any or all points of order under this subsection by
				an affirmative vote of two-thirds of the Members, duly chosen and sworn.
						(4)DefinitionsFor
				the purpose of this subsection—
							(A)the term
				earmark means a provision or report language included primarily at
				the request of a Senator or Member of the House of Representatives providing,
				authorizing, or recommending a specific amount of discretionary budget
				authority, credit authority, or other spending authority for a contract, loan,
				loan guarantee, grant, loan authority, or other expenditure with or to an
				entity, or targeted to a specific State, locality or Congressional district,
				other than through a statutory or administrative formula-driven or competitive
				award process;
							(B)the term
				limited tax benefit means any revenue provision that—
								(i)provides a Federal
				tax deduction, credit, exclusion, or preference to a particular beneficiary or
				limited group of beneficiaries under the Internal Revenue Code of 1986;
				and
								(ii)contains
				eligibility criteria that are not uniform in application with respect to
				potential beneficiaries of such provision; and
								(C)the term
				limited tariff benefit means a provision modifying the Harmonized
				Tariff Schedule of the United States in a manner that benefits 10 or fewer
				entities.
							(5)ApplicationThis
				subsection shall not apply to any authorization of appropriations to a Federal
				entity if such authorization is not specifically targeted to a State, locality
				or congressional
				district.
						.
			IITax
			 Reform
			200.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			ATax rates
				201.Individual
			 rates
					(a)In
			 generalSection 1(i) is
			 amended to read as follows:
						
							(i)Post-2012 rate
				table
								(1)In
				generalIn the case of taxable years beginning after December 31,
				2012, the following table shall apply in lieu of the tables under subsections
				(a), (b), (c), (d), and (e):
									
										
											
												If taxable income is:The tax is:
												
											
											
												Not over $100,00010% of taxable income 
												
												Over $100,000$10,000, plus 20% of the excess over
						$100,000.
												
											
										
									
								(2)Inflation
				adjustment
									(A)In
				generalIn the case of any taxable year beginning after 2013, the
				Secretary shall prescribe, in the same manner as under subsection (f), a table
				which shall apply in lieu of the table under paragraph (1), except that
				subsection (f)(3)(B) shall be applied by substituting 2012 for
				1992.
									.
					(b)Maximum capital
			 gains rateParagraph (1) of section 1(h) is amended to read as
			 follows:
						
							(1)In
				generalIf a taxpayer has a
				net capital gain for any taxable year, the tax imposed by this section for such
				taxable year shall not exceed the sum of—
								(A)a tax computed at
				the rates and in the same manner as if this subsection had not been enacted on
				taxable income reduced by the net capital gain;
								(B)0 percent of so
				much of the net capital gain as does not exceed $1,000,000; and
								(C)20 percent of so
				much of net capital gain as exceeds
				$1,000,000.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					202.Repeal of
			 alternative minimum tax on individuals
					(a)In
			 generalSection 55(a) is amended by adding at the end the
			 following new flush sentence:
						
							For purposes of this title, the tentative minimum tax
				on any taxpayer other than a corporation for any taxable year beginning after
				December 31, 2012, shall be
				zero..
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					203.Permanent
			 repeal of personal exemption phaseout
					(a)In
			 generalSection 151(d) is
			 amended by striking paragraph (3).
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					204.Permanent
			 repeal of phaseout of overall limitation on itemized deductions
					(a)In
			 generalPart I of subchapter
			 B of chapter 1 is amended by striking section 68 (and the item relating to such
			 section in the table of sections for such part).
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
					205.Corporate income tax
			 rate reduced to flat rate of 20 percent
					(a)In
			 generalParagraph (1) of
			 section 11(b) is amended by striking shall be the sum of— and
			 all that follows through the period at the end and inserting shall be 20
			 percent of taxable income..
					(b)Personal Service
			 CorporationsParagraph (2) of
			 section 11(b) is amended by striking 35 percent and inserting
			 20 percent.
					(c)Conforming
			 Amendments
						(1)Subsection (a) of section 1201 is
			 amended—
							(A)by striking
			 35 percent (determined without regard to the last 2 sentences of section
			 11(b)) and inserting 20 percent, and
							(B)by striking
			 35 percent each place it appears (other than in the matter
			 preceding paragraph (1)) and inserting 20 percent.
							(2)Paragraphs (1),
			 (2), and (6) of section 1445(e) are each amended by striking 35
			 percent and inserting 20 percent.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					206.Renewed
			 temporary dividends received deduction
					(a)ElectionSubsection
			 (f) of section 965 is amended to read as follows:
						
							(f)ElectionThe
				taxpayer may elect to apply this section to—
								(1)the taxpayer’s
				last taxable year which begins before the date of the enactment of this
				subsection, or
								(2)the taxpayer’s
				first taxable year which begins during the 1-year period beginning on such
				date.
								Such
				election may be made for a taxable year only if made on or before the due date
				(including extensions) for filing the return of tax for such taxable
				year..
					(b)LimitationParagraph
			 (1) of section 965(b) is amended to read as follows:
						
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) shall not exceed the sum of the current and accumulated earnings
				and profits described in section 959(c)(3) for the year a deduction is claimed
				under subsection (a), without diminution by reason of any distributions made
				during the election year, for all controlled foreign corporations of the United
				States
				shareholder.
							.
					(c)Failure To
			 maintain employment levelsParagraph (4) of section 965(b) is
			 amended to read as follows:
						
							(4)Reduction in
				benefits for failure to maintain employment levels
								(A)In
				generalIf, during the period consisting of the calendar month in
				which the taxpayer first receives a distribution described in subsection (a)(1)
				and the succeeding 23 calendar months, the taxpayer does not maintain an
				average employment level at least equal to the taxpayer’s prior average
				employment, an additional amount equal to $25,000 multiplied by the number of
				employees by which the taxpayer’s average employment level during such period
				falls below the prior average employment (but not exceeding the aggregate
				amount allowed as a deduction pursuant to subsection (a)(1)) shall be taken
				into income by the taxpayer during the taxable year that includes the final day
				of such period.
								(B)Average
				employment levelFor purposes of this paragraph, the taxpayer’s
				average employment level for a period shall be the average number of full-time
				United States employees of the taxpayer, measured at the end of each month
				during the period.
								(C)Prior average
				employmentFor purposes of this paragraph, the taxpayer’s
				prior average employment shall be the average number of
				full-time United States employees of the taxpayer during the period consisting
				of the 24 calendar months immediately preceding the calendar month in which the
				taxpayer first receives a distribution described in subsection (a)(1).
								(D)Full-time united
				states employeeFor purposes of this paragraph—
									(i)In
				generalThe term full-time United States employee
				means an individual who provides services in the United States as a full-time
				employee, based on the employer’s standards and practices; except that
				regardless of the employer’s classification of the employee, an employee whose
				normal schedule is 40 hours or more per week is considered a full-time
				employee.
									(ii)Exception for
				changes in ownership of trades or businessesSuch term does not
				include—
										(I)any individual who
				was an employee, on the date of acquisition, of any trade or business acquired
				by the taxpayer during the 24-month period referred to in subparagraph (A);
				and
										(II)any individual
				who was an employee of any trade or business disposed of by the taxpayer during
				the 24-month period referred to in subparagraph (A) or the 24-month period
				referred to in subparagraph (C).
										(E)Aggregation
				rulesIn determining the taxpayer’s average employment level and
				prior average employment, all domestic members of a controlled group shall be
				treated as a single
				taxpayer.
								.
					(d)Threshold
			 periodSection 965 is amended by striking June 30,
			 2003 each place it occurs and inserting June 30,
			 2011.
					(e)Base
			 periodParagraph (2) of subsection 965(c) is amended by inserting
			 at the end of subparagraph (A) the following flush sentence:
						
							For purposes of this paragraph, taxable years shall
				not include any year for which an election under section 965 was in
				effect..
					(f)Indebtedness
			 determination dateSubparagraph (B) of section 965(b)(3) is
			 amended by striking October 3, 2004 and inserting January
			 19, 2012.
					(g)Conforming
			 amendments
						(1)Subsection 965(c),
			 as amended by subsection (e), is amended by striking paragraph (1) and
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
						(2)Paragraph
			 965(c)(4), as redesignated by paragraph (1), is amended to read as
			 follows:
							
								(4)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States
				shareholder.
								.
						(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending on or after the date of the enactment of this Act.
					BElimination of tax
			 expenditures
				211.Termination of
			 credit for increasing research activitiesEffective for taxable years beginning after
			 the date of the enactment of this Act, section 41 is hereby repealed.
				212.Termination of
			 deduction for intangible drilling and development costs
					(a)In
			 generalSection 263(c) is amended by adding at the end the
			 following new sentence: This subsection shall not apply to any taxable
			 year beginning after the date of the enactment of this
			 sentence..
					(b)Conforming
			 amendmentsParagraphs (2) and (3) of section 291(b) are each
			 amended by striking section 263(c), 616(a), and inserting
			 section 616(a).
					(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
					213.Repeal of
			 domestic production activities deduction with respect to production of coal,
			 lignite, or oil shale
					(a)In
			 generalSubparagraph (B) of section 199(c)(4), as amended by this
			 Act, is amended by striking or at the end of clause (iii), by
			 striking the period at the end of clause (iv) and inserting ,
			 or, and by adding at the end the following new clause:
						
							(v)the lease, rental,
				license, sale, exchange, or other disposition of coal, lignite, or oil
				shale.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					214.Repeal
			 percentage depletion for oil and natural gas wells
					(a)In
			 generalSection 613A is amended by adding at the end the
			 following new subsection:
						
							(f)TerminationAfter
				the date of the enactment of the Bowles-Simpson Plan of Lowering America’s Debt
				Act, this section and section 611 shall not apply to any oil or
				gas
				well.
							.
					(b)Conforming
			 amendmentSection 613A(c)(1) is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					215.Termination of
			 credit for electricity produced from certain renewable resourcesEffective for property placed in service
			 after the date of the enactment of this Act, section 45 is repealed.
				216.Termination of
			 energy creditEffective for
			 property placed in service after the date of the enactment of this Act, section
			 48 is repealed.
				217.Repeal of credit for
			 alcohol used as fuelEffective
			 for fuel sold or used after the date of the enactment of this Act, section 40
			 is repealed.
				218.Repeal of
			 credit for alcohol fuel, biodiesel, and alternative fuel mixturesEffective for fuel sold and used after the
			 date of the enactment of this Act, section 6426 is repealed.
				219.Repeal of credit for
			 biodiesel and renewable diesel used as fuelEffective for fuel produced, and sold or
			 used, after the date of the enactment of this Act, section 40A is
			 repealed.
				220.Repeal of
			 credit for certain plug-in electric vehiclesEffective for property placed in service
			 after the date of the enactment of this Act, section 30 is repealed.
				221.Early
			 termination of credit for qualified fuel cell motor vehiclesEffective for property placed in service
			 after the date of the enactment of this Act, section 30B is repealed.
				222.Repeal of
			 deduction for energy conservation subsidies provided by public
			 utilitiesEffective for
			 amounts received after the date of the enactment of this Act, section 136 is
			 repealed.
				223.Repeal of
			 qualifying advanced coal project creditEffective for taxable years beginning after
			 the date of the enactment of this Act, section 48A is repealed.
				224.Repeal of
			 qualifying gasification project creditEffective for taxable years beginning after
			 the date of the enactment of this Act, section 48B is repealed.
				225.Repeal of
			 special allowance for cellulosic biofuel plant property
					(a)In
			 generalSection 168 is
			 amended by striking subsection (l).
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					226.Repeal of
			 election to expense certain refineriesEffective for property placed in service
			 after the date of the enactment of this Act, section 179C is repealed.
				227.Repeal of
			 2-year amortization of geological and geophysical expenditures
					(a)In
			 generalParagraphs (1) and
			 (4) of section 167(h) are each amended by striking 24-month and
			 inserting 7-year.
					(b)Conforming
			 amendmentSubsection (h) of section 167 is amended by striking
			 paragraph (5).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					228.Repeal of
			 deduction for energy efficient commercial building propertyEffective for property placed in service
			 after the date of the enactment of this Act, section 179D is repealed.
				229.Repeal of
			 credit for construction of new energy efficient homesEffective for homes acquired after the date
			 of the enactment of this Act, section 45L is repealed.
				230.Repeal of
			 credit for energy efficient appliancesEffective for property placed in service
			 after the date of the enactment of this Act, section 25C is repealed.
				231.Repeal of
			 credit for residential energy efficient propertyEffective for property placed in service
			 after the date of the enactment of this Act, section 25D is repealed.
				232.Repeal of
			 advanced energy project creditEffective for property placed in service
			 after the date of the enactment of this Act, section 48C is repealed.
				233.Repeal of
			 credit for carbon dioxide sequestrationEffective for carbon dioxide captured after
			 the date of the enactment of this Act, section 45Q is repealed.
				234.Repeal of
			 low-income housing creditEffective for property placed in service
			 after the date of the enactment of this Act, section 42 is repealed.
				235.Repeal of Hope
			 and Lifetime Learning CreditsEffective for amounts paid or incurred after
			 the date of the enactment of this Act, section 25A is repealed.
				236.Repeal of work
			 opportunity tax creditEffective for wages paid after the date of
			 the enactment of this Act, section 51 is repealed.
				237.Repeal of
			 credit for expenses for household and dependent care services necessary for
			 gainful employmentEffective
			 for expenses paid after the date of the enactment of this Act, section 21 is
			 repealed.
				238.Repeal of
			 credit for adoption expensesEffective for expenses paid or incurred
			 after the date of the enactment of this Act, section 23 is repealed.
				239.Repeal of
			 credit for expenditures to provide access to disabled individualsEffective for expenditures paid or incurred
			 after the date of the enactment of this Act, section 44 is repealed.
				240.Repeal of
			 earned income tax creditEffective for taxable years beginning after
			 the date of the enactment of this Act, section 32 is repealed.
				241.Repeal of
			 energy conservation subsidies provided by public utilitiesEffective for amounts received after the
			 date of the enactment of this Act, section 136 is repealed.
				242.Repeal of
			 election to expense certain refinery propertyEffective for property placed in service
			 after the date of the enactment of this Act, sections 168(l) and 179C are
			 repealed.
				243.Repeal of
			 deduction for endangered species recovery expenditures
					(a)In
			 generalSubsections (a) and
			 (c)(1) of section 175 are each amended by striking , or for endangered
			 species recovery.
					(b)Conforming
			 amendments
						(1)The heading for
			 section 175 is amended by striking ; endangered species recovery
			 expenditures.
						(2)Paragraph (1) of section 175(c) is amended
			 by striking the second sentence.
						(3)Subparagraph (A)
			 of section 175(c)(3) is amended—
							(A)by striking
			 or the recovery plan pursuant to the Endangered Species Act of
			 1973, and
							(B)by striking
			 , or endangered species
			 recovery plan in the heading thereof.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after the date of the enactment of this
			 Act.
					244.Repeal of
			 exclusion of cancellation of indebtedness income of solvent farmers
					(a)In
			 generalParagraph (1) of
			 section 108(a) is amended by striking subparagraph (C) and by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D) respectively.
					(b)Conforming
			 amendments
						(1)Subparagraph (A) of section 108(a)(2) is
			 amended by striking (D), and (E) and inserting and
			 (D).
						(2)Subparagraph (B)
			 of section 108(a)(2) is amended—
							(A)by striking
			 Subparagraphs (C) and (D) and inserting Subparagraph
			 (C), and
							(B)by striking
			 qualified farm
			 exclusion and.
							(3)Paragraph (1) of
			 section 108(b) is amended by striking (B), or (C) and inserting
			 or (B).
						(4)Subsection (c) of section 108 is amended by
			 striking under subparagraph (D) each place it appears and
			 inserting under subparagraph (C).
						(5)Section 108 is amended by striking
			 subsection (g) and by redesignating subsections (h) and (i) as subsections (g)
			 and (h), respectively.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 discharges of indebtedness after the date of the enactment of this Act.
					245.Repeal of
			 alternative minimum tax treatment of certain property and casualty insurance
			 companies
					(a)In
			 generalClause (i) of section
			 56(g)(4)(B) is amended by striking the last sentence.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					246.Repeal of small
			 life insurance company deduction
					(a)In
			 generalSection 806 is
			 repealed.
					(b)Conforming
			 amendments
						(1)Section 804 is
			 amended by striking means— and all that follows through the
			 period at the end and inserting the following: means the general
			 deductions provided in section 805..
						(2)Subparagraph (B)
			 of section 453B(e)(2) is amended by inserting , as in effect on the day
			 before the date of the enactment of the Bowles-Simpson Plan of Lowering America’s Debt
			 Act after section 806(b)(3).
						(3)Subclause (II) of section 465(c)(7)(D)(v)
			 is amended by inserting , as in effect on the day before the date of the
			 enactment of the Bowles-Simpson Plan of
			 Lowering America’s Debt Act after section
			 806(b)(3).
						(4)Subparagraph (A)
			 of section 815(c)(2) is amended by striking clause (ii), by inserting
			 and at the end of clause (i), and by redesignating clause (iii)
			 as clause (ii).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					247.Termination of
			 $25,000 exemption from passive loss rules for rental real estate
			 activities
					(a)In
			 generalSection 469 is amended by striking subsection (i).
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					248.Repeal of
			 discharge of indebtedness exclusionEffective for discharges of indebtedness
			 occurring on or after the date of the enactment of this Act, section 108 is
			 repealed.
				249.Repeal of
			 certain exceptions for imputed interest rules
					(a)Determination of
			 issue price in the case of certain debt instruments issued for
			 propertyParagraph (3) of
			 section 1274(c)(3) is amended by striking subparagraphs (A), (B), and
			 (C).
					(b)Special rule for
			 certain transactions where stated principal amount does not exceed certain
			 amountSection 1274A is amended by adding at the end the
			 following new subsection:
						
							(f)TerminationThis section shall not apply to any sales
				or exchanges after the date of the enactment of this
				Act.
							.
					(c)Effective
			 dateThe amendment made by subsection (a) shall apply to sales or
			 exchanges after the date of the enactment of this Act.
					250.Termination of
			 partial exclusion for gain from certain small business stockSection 1202 is amended by adding at the end
			 the following new subsection:
					
						(l)TerminationThis section shall not apply to any sale or
				exchange of stock after the date of the enactment of the
				Bowles-Simpson Plan of Lowering America’s
				Debt
				Act.
						.
				251.Termination of
			 treatment of losses on small business stock as ordinarySection 1244 is amended by adding at the end
			 the following new subsection:
					
						(f)TerminationThis section shall not apply to any sale or
				exchange of stock after the date of the enactment of the
				Bowles-Simpson Plan of Lowering America’s
				Debt
				Act.
						.
				252.Repeal of
			 student loan interest deductionEffective for any loan interest paid after
			 the date of the enactment of this Act, section 221 is repealed.
				253.Repeal of
			 deduction of tuition and related expensesEffective for amounts paid after the date of
			 the enactment of this Act, section 222 is repealed.
				254.Repeal of gross
			 income exclusion for United States savings bonds used to pay higher education
			 expensesEffective for taxable
			 years beginning after the date of the enactment of this Act, section 135 is
			 repealed.
				255.Elimination of
			 personal exemption for students age 19 and older
					(a)In
			 generalSubparagraph (A) of
			 section 152(c)(3) is amended—
						(1)by striking clause
			 (ii),
						(2)by striking
			 , or at the end of clause (i) and inserting a period, and
						(3)by striking
			 child and and all that follows through (i) has not
			 attained and inserting child and has not
			 attained.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					256.Elimination of
			 above the line deduction for certain expenses of elementary and secondary
			 school teachers
					(a)In
			 generalParagraph (2) of
			 section 62(a) is amended by striking subparagraph (D) and by redesignating
			 subparagraph (E) as subparagraph (D).
					(b)Conforming
			 amendments
						(1)Section 62 is
			 amended by striking subsection (d) and redesignating subsection (e) as
			 subsection (d).
						(2)Paragraph (20) of
			 section 62(a) is amended by striking subsection (e) and
			 inserting subsection (d).
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
					257.Elimination of
			 gross income exclusion for discharge of certain student loan debtSection 108 is amended by adding at the end
			 the following new paragraph:
					
						(5)TerminationThis subsection shall not apply to
				discharges of indebtedness after the date of the enactment of the
				Bowles-Simpson Plan of Lowering America’s
				Debt
				Act.
						.
				258.Repeal of
			 exclusion from gross income for rental value of parsonagesEffective for taxable years beginning after
			 the date of the enactment of this Act, section 107 is repealed.
				259.Repeal of
			 exclusion from gross income for benefits provided to volunteer firefighters and
			 emergency medical respondersEffective for taxable years beginning after
			 the date of the enactment of this Act, section 139B is repealed.
				260.Repeal of
			 special treatment of Blue Cross and Blue Shield organizations,
			 etcEffective for taxable
			 years beginning after the date of the enactment of this Act, section 833 is
			 repealed.
				261.Sense of the
			 House regarding a territorial tax systemIt is the sense of the House that the
			 Committee on Ways and Means of the House of Representatives should report
			 legislation that will transition the United States to a territorial tax
			 system.
				CPhaseout of Tax
			 Expenditures
				271.Five-year
			 phaseout of certain tax expenditures
					(a)In
			 generalEffective for taxable
			 years beginning after December 31, 2012, the amount allowable as a credit,
			 exclusion from gross income, exemption from taxation, or deduction for the
			 taxable year under the tax provisions specified in subsection (c) (determined
			 without regard to this section) shall be reduced by the applicable percentage
			 of the amount so allowable.
					(b)Applicable
			 percentageFor purposes if this section, the applicable
			 percentage shall be determined in accordance with the following table:
						
							
								
									In the case of taxable years
					  beginning in:The applicable percentage shall
					 be: 
									
								
								
									201320
									
									201440
									
									201560
									
									201680
									
									2017 and thereafter100.
									
								
							
						
					(c)Specified
			 provisionsFor purposes of this section, the tax provisions
			 specified in this subsection are as follows:
						(1)Section 911 of the
			 Internal Revenue Code of 1986 (relating to citizens or residents of the United
			 States living abroad).
						(2)Section 912 of
			 such Code (relating to exemption for certain allowances).
						(3)Section 41 of such
			 Code (relating to credit for increasing research activities).
						(4)Section 631(c) of
			 such Code (relating to disposal of coal or domestic iron ore with a retained
			 economic interest).
						(5)Section 451(i) of
			 such Code (relating to special rule for sales or dispositions to implement
			 Federal Energy Regulatory Commission or State Electric Restructuring
			 Policy).
						(6)Section 613 of
			 such Code (relating to percentage depletion) in the case of nonfuel
			 minerals.
						(7)Section 631(a) of
			 such Code (relating to election to consider cutting as sale or
			 exchange).
						(8)Section 512(b)(19)
			 of such Code (relating to treatment of gain or loss on sale or exchange of
			 certain brownfield sites).
						(9)The exclusion from
			 gross income of income on life insurance contracts (as determined under section
			 7702(g) of the Internal Revenue Code of 1986).
						(10)Section 103(a) of
			 such Code, to the extent the interest is attributable to a qualified mortgage
			 bond (as defined in section 143(a) of such Code), a qualified veterans’
			 mortgage bond (as defined is section 143(b) of such Code), or an issue
			 described in section 142(a)(7) of such Code.
						(11)Section 199 of
			 such Code (relating to include attributable to domestic production
			 activities).
						(12)Section 181 of
			 such Code (relating to treatment of certain qualified film and television
			 productions).
						(13)Section 7518 of
			 such Code (relating to tax incentives relating to merchant marine capital
			 construction funds) and chapter 535 of title 46, United States Code.
						(14)Section 132(a)(5)
			 of such Code (relating to qualified transportation fringe) to the extent
			 attributable to a transit pass (as defined in section 132(f)(5) of such Code)
			 or qualified parking (as so defined).
						(15)Section 45G(a) of
			 such Code (relating to railroad track maintenance credit).
						(16)Section 46(a) of
			 such Code (relating to rehabilitation credit).
						(17)Section 45D of
			 such Code (relating to new markets tax credit).
						(18)Section 131 of
			 such Code (relating to certain foster care payments).
						(19)Section 213 of
			 such Code (relating to medical, dental, etc., payments).
						(20)Section 36B of
			 such Code (relating to refundable credit for coverage under a qualified health
			 plan).
						(21)Section 45R of
			 such Code (relating to employee health insurance expenses of small
			 employers).
						(22)Section 45C of
			 such Code (relating to clinical testing expenses for certain drugs for rare
			 diseases or conditions).
						(23)Section 35 of such Code (relating to health
			 insurance costs of eligible individuals).
						(24)Means-tested payments otherwise excludable
			 under the general welfare doctrine.
						(25)Section 79 of such Code (relating to
			 group-term life insurance purchased for employees).
						(26)Section 106 of such Code (relating to
			 contributions by employer to accident and health plans) to the extent
			 attributable to employer provided coverage under an accident or disability
			 insurance plan.
						(27)Section 165 of such Code (relating to
			 losses) to the extent the loss is described in section 165(c)(3) of such
			 Code.
						(28)Section 164(a)(1) of such Code (relating to
			 real property taxes) to the extent not attributable to real property used in a
			 trade or business or the principal residence of the taxpayer (within the
			 meaning of section 121 of such Code).
						DSpecial
			 Status
				381.Termination of
			 qualified energy conservation bondsSubsection (a) of section 54D is amended by
			 striking and at the end of paragraph (2), by striking the period
			 at the end of paragraph (3) and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(4)the bond is issued before the date of the
				enactment of the Implementation of Simpson-Bowles Spending Reductions Act of
				2012.
						.
				382.Termination of
			 new clean renewable energy bondsSubsection (a) of section 54C is amended by
			 striking and at the end of paragraph (2), by striking the period
			 at the end of paragraph (3) and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(4)the bond is issued before the date of the
				enactment of the Implementation of Simpson-Bowles Spending Reductions Act of
				2012.
						.
				383.Termination of
			 exempt facility bond treatment for water, sewage, and solid waste
			 facilities
					(a)In
			 generalSubsection (a) of
			 section 142 is amended by striking paragraphs (4), (5), and (6).
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
					384.Termination of
			 expensing and amortization of reforestation expenditures and expensing of
			 timber-growing costs
					(a)Reforestation
			 expendituresSection 194 is
			 amended by adding at the end the following new subsection:
						
							(e)TerminationThis section shall not apply to amount paid
				or incurred after the date of the enactment of the Implementation of
				Simpson-Bowles Spending Reductions Act of
				2012.
							.
					(b)Expensing of
			 timber growing costsSubsection (c) of section 263A is amended by
			 striking paragraph (5).
					(c)Effective
			 dateThe amendment made by
			 this section shall apply to expenses paid or incurred after the date of the
			 enactment of this Act.
					385.Termination of
			 deferral of gain on sales of stock in agricultural refiners and processors to
			 eligible farm cooperativesSubsection (g) of section 1042 is amended by
			 adding at the end the following new paragraph:
					
						(5)TerminationThis subsection shall not apply to any
				sales after the date of the enactment of the Implementation of Simpson-Bowles
				Spending Reductions Act of
				2012.
						.
				386.Termination of
			 election to expense certain depreciable business assets
					(a)In
			 generalSubparagraph (D) of
			 section 179(b)(1) is amended by striking $25,000 and inserting
			 $0.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2012.
					387.Termination of
			 qualified small issue bondsParagraph (1) of section 144(a) is amended
			 by inserting before the date of the enactment of the Implementation of
			 Simpson-Bowles Spending Reductions Act of 2012 after any bond
			 issued.
				388.Termination of
			 exempt facility bond treatment for qualified highway or surface freight
			 transfer facilities
					(a)In
			 generalSubsection (a) of
			 section 142 is amended by striking paragraph (15).
					(b)Effective
			 dateThe amendment made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					389.Termination of
			 exempt facility bond treatment for airports, docks, and wharves
					(a)In
			 generalSubsection (a) of
			 section 142 is amended by striking paragraphs (1) and (2).
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					390.Termination of
			 tribal economic development bondsSubparagraph (A) of section 7871(f)(3) is
			 amended by inserting before the date of the enactment of the
			 Implementation of Simpson-Bowles Spending Reductions Act of 2012 after
			 any bond issued.
				391.Termination of
			 exclusion from gross income of United States savings bonds interest used to pay
			 higher education expensesSubparagraph (A) of section 135(c)(1) is
			 amended by inserting and before the date of the enactment of the
			 Implementation of Simpson-Bowles Spending Reductions Act of 2012 after
			 December 31, 1989,.
				392.Termination of
			 qualified zone academy bondsSubsection (a) of section 54E is amended by
			 striking and at the end of paragraph (2), by striking the period
			 at the end of paragraph (3), and inserting , and, and by adding
			 at the end the following new paragraph:
					
						(4)the bond is issued before the date of the
				enactment of the Implementation of Simpson-Bowles Spending Reductions Act of
				2012.
						.
				393.Termination of
			 exempt facility bond treatment for qualified public educational
			 facilities
					(a)In
			 generalSubsection (a) of
			 section 142 is amended by striking paragraph (13).
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					394.Termination of
			 hospital bonds
					(a)In
			 generalParagraph (1) of
			 section 145(a) is amended by striking or a governmental unit and
			 inserting , or a governmental unit, other than a
			 hospital.
					(b)Conforming
			 amendments
						(1)Section 145 is amended by striking
			 subsection (c) and by redesignating subsections (d) and (e) as subsections (c)
			 and (d), respectively.
						(2)Subsection (b) of
			 section 145 is amended by striking nonhospital each place it
			 appears.
						(3)Paragraph (1) of
			 section 145(b) is amended by striking (other than a qualified hospital
			 bond).
						(4)Paragraph (2) of
			 section 145(b) is amended—
							(A)by striking
			 other than a qualified hospital bond in subparagraph (B),
			 and
							(B)by striking
			 subparagraph (C).
							(5)The heading for
			 subsection (b) of section 145 is amended by striking on bonds other than hospital
			 bonds.
						(6)The heading for
			 paragraph (2) of section 145(b) is amended by striking nonhospital.
						(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					
